WHOLE COURT

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    January 2, 2018




In the Court of Appeals of Georgia
 A15A1802. IN RE ESTATE OF JOE LEONARD, JR.

      MCFADDEN, Presiding Judge.

      In In re Estate of Leonard, 336 Ga. App. 768 (783 SE2d 470) (2016), we

affirmed the trial court’s grant of summary judgment to defendant Whitfield County.

In Croy v. Whitfield County, 301 Ga. 380 (801 SE2d 892) (2017), as this case was

styled in the Supreme Court of Georgia, the Supreme Court reversed our decision and

held that Whitfield County was not entitled to summary judgment. Therefore, we

vacate our earlier opinion, we adopt in its place the Supreme Court’s opinion in Croy

v. Whitfield County, 301 Ga. 380, and we reverse the judgment below.

      Judgment reversed. Dillard, C. J., Barnes, P. J., Miller, P. J., Ellington, P. J.,

Andrews and Branch, JJ., concur.